Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3, 6-10, 12, 17-18, and 25-34 are pending as of the reply and amendments filed on 7/12/22. Claims 2, 4-5, 11, 13-16, and 19-24 have been canceled. Claims 25-34 have been newly added. 
The rejection of claim 21 under 35 USC 101 is withdrawn as this claim has been canceled. 
The rejection of claims 1, 5-10, and 16-21 under 103 as being unpatentable over Mittermann in view of Polymeropoulos is withdrawn in consideration of the amended claims.
Claims 1, 3, 6-10, 12, 17-18, and 25-34 are allowed. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jayme Torelli on 8/15/22.
Please amend the claims accordingly:
To claim 1, line 8, after “rs276562 GG, rs276563 CC,”, delete “rs276563 CC, rs276564 GG,”.
To claim 10, line 7, after “rs276563,” delete “rs276563, rs276564,”.
To claim 12, line 4, after “rs276562 GG, rs276563 CC,”, delete “rs276563 CC, rs276564 GG,”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed method of treating a patient with pruritus or atopic dermatitis by administering an effective amount of tradipitant, wherein the patient is selected for therapy with tradipitant based upon a genotype expression is not taught or suggested by the prior art. Polymeropoulos, WO 2016141341, of previous record; and Zhang, Nature Gen., vol. 47(12), pp. 1449-1456, publ. 2015 (cited in an IDS) represent the most relevant prior art. Polymeropoulos teaches treatment of pruritis and atopic dermatitis with tradipitant, but doesn’t teach or suggest selecting patients having the genotypes recited in the instant claims. Zhang teaches a genome wide study to identify risk loci for atopic dermatitis, but doesn’t teach or suggest the genotypes recited in the claims, or correlation between these genotypes and treatment response to tradipitant.
Applicants have identified genotypes recited in the claims that are associated with improved treatment response to tradipitant (see Tables 8 & 10 for example in the specification), which is not taught or suggested by the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statements
The IDS filed on 6/2/22 and 8/15/22 have been considered. 

Conclusion
Claims 1, 3, 6-10, 12, 17-18, and 25-34 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627